Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “flexible stretcher designed to be dragged across a surface”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). In addition, there is nothing preventing the stretcher of Chavez or Frettem from being dragged along the floor since it would still be able to transport a patient from one area to another.
The structural reinforcing webs of Chavez and the diagonal reinforcement straps of Frettem are sufficient to meet the claim language of “skid plate webbing” since there is nothing preventing the straps from being slid across the surface, in addition applicant has not elaborated further on what materials constitute “skid plate webbing” therefore broadest reasonable interpretation applies and any webbing or straps may constitute “skid plate webbing”.
In response to applicant's argument that Handwerker is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Handwerker addresses the same problem because it is drawn to a device designed to move heavy loads.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 6-8 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent No. 4679260 issued to Frettem.

Regarding claim 1,
Frettem discloses a stretcher (Frettem: FIG. 1 (10)) comprising: a flexible body (Frettem: FIG. 1 (11) see also col. 3 lines 4-10) having a top surface capable of supporting a user in operation (Frettem: FIG. 2) and an opposite bottom surface; (Frettem: FIG. 1 (11) there is inherently a top and an opposite bottom surface) and skid plate webbing connected to the bottom surface.  (Frettem: FIG. 1 (18, 19) see col. 3 lines 50-55)




claim 2,
Frettem discloses a stretcher as recited in claim 1 further comprising structural webbing connected to the body. (Frettem: FIG. 1 (68,69) wherein the structural webbing is connected to the body of the stretcher see col. 3 lines 58-66)

Regarding claim 3,
Frettem discloses a stretcher as recited in claim 2 wherein the skid plate webbing and the structural webbing each comprise a plurality of straps. (Frettem: FIG. 1 (68, 69, 18, 19, 20, 21) wherein each element is a skid plate webbing or a structural webbing that comprises straps) 

Regarding claim 6,
Frettem discloses a stretcher as in claim 1 wherein the body has at least four sides, further comprising at least one handle attached to one side and at least one handle attached to a different side. (Frettem: FIG. 1 (22))

Regarding claim 7,
Frettem discloses a stretcher as in claim 6 wherein the handles are formed of a webbed material and connected to the sides by stitching. (Frettem: col. 3 lines 51-56 and col. 3 lines 30-35)



claim 8,
Frettem discloses a stretcher as recited in claim 2 wherein the structural webbing and the skid plate webbing are connected to the body by stitching. (Frettem: col. 3 lines 51-66 and col. 3 lines 30-35) 

Claim(s) 10-12, 17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent No. 5978989 issued to Chavez.

Regarding claim 10,
 Chavez discloses a stretcher comprising: a flexible body (Chavez: Abstract) having a first surface, and a second surface; (Chavez: FIG. 2 (4) wherein (4) has a top and bottom side) structural webbing connected to the second surface; (Chavez: FIG. 2 (22)) skid plate webbing connected to the second surface and at least partially overlapping the structural webbing; (Chavez: FIG. 2 (24)) and one or more contact points where the skid plate webbing overlaps the structural webbing. (Chavez: FIG. 2 (24) overlaps (22) at one or more contact points)

Regarding claim 11,
Chavez discloses a stretcher as recited in claim 10 wherein the structural webbing comprises a plurality of structural webbing straps positioned in an X shape. (Chavez: FIG. 2 (22))


claim 12,
Chavez discloses a stretcher as recited in claim 11 wherein at least one of the plurality of structural webbing straps extends beyond the body. (Chavez: FIG. 2 (14) see also col. 3 lines 46-63))

Regarding claim 17,
Chavez discloses a stretcher as in claim 10 wherein the structural webbing and the skid plate webbing are connected to the second surface by stitching. (Chavez: col. 4 lines 53-55)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frettem in view of U.S. Patent No. 7726710 issued to Handwerker.

Regarding claim 4,
Frettem discloses a stretcher as recited in claim 3.
Frettem does not appear to disclose wherein at least one of the plurality of straps further comprises a handle extension extending beyond the body, the handle extension including a handle component.
	However, Handwerker discloses wherein at least one of the plurality of straps further comprises a handle extension extending beyond the body, the handle extension including a handle component. (Handwerker: FIG. 5 (22), wherein the handle extension extending beyond the body has a handle component)
	It would have been obvious for one having ordinary skill in the art to modify the device of Frettem to have straps comprising of a handle extension and handle component as taught by Handwerker in order to address the same problem of moving a load from one place to another which is a predictable result of the combination of the two non-analogous art addressing the same problem.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frettem in view of U.S. Publication No. 20110119831 issued to Rincon.

Regarding claim 9,
Frettem discloses a stretcher as recited in claim 2. 
wherein the structural webbing and the skid plate webbing intersect at a contact point, at which contact point the structural webbing and the skid plate webbing are stitched together.
However, Rincon discloses wherein the structural webbing and the skid plate webbing intersect at a contact point, at which contact point the structural webbing and the skid plate webbing are stitched together. (Rincon: FIG. 6 (52a, 52b))
	It would have been obvious for one having ordinary skill in the art to modify the device of Frettem to have structural webbing and skid plate webbing intersect at a contact point and have them stitched together as taught by Rincon, since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than additional structural support to support a heavy load in which one of ordinary skill in the art would have recognized as a predictable result.

Claim(s) 13-14 is/are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Chavez.

Regarding claim 13,
Chavez discloses a stretcher as recited in claim 10 wherein flexible body has a rectangular shape extending lengthwise in a longitudinal direction, (Chavez: FIG. 2 (2) the stretcher is rectangular in shape extending lengthwise in a longitudinal direction see annotated figure below) and wherein the structural webbing comprises a plurality of structural webbing straps positioned transversely to the longitudinal direction. (Chavez: FIG. 2 (24))

    PNG
    media_image1.png
    588
    463
    media_image1.png
    Greyscale


However it has been held in In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) that the configuration of a claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant. Thus in this instant case, the shape of the stretcher is irrelevant to the operability of Chavez and changing the device to be rectangular would require small changes (rounding the corners slightly) which would only 

Regarding claim 14,
Chavez discloses a stretcher as recited in claim 13 wherein at least one of the plurality of structural webbing straps extends beyond the body. (Chavez: col. 4 lines 40-44 see also FIGS. 7-9 and col. 4 lines 19-26)

Claims 15-16 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chavez.

Regarding claim 15,
Chavez discloses a stretcher as recited in claim 10, wherein the flexible body comprises a length and a width (Chavez: FIG. 2 the device has a length and a width)
Chavez does not appear to disclose wherein the flexible body comprises a length and a width (Chavez: FIG. 2 the device has a length and a width) the skid plate webbing comprises of skid plate webbing straps extending along the length of the flexible body.
However, Chavez discloses skid plate webbing straps. (Chavez: col. 4 lines 40-55)
It would have been obvious for one having ordinary skill in the art to substitute the straps (30) with the skid plate webbing straps discussed in col. 4 lines 40-55 as taught by Chavez for the purpose of having a structurally secure device that would be able to support a patient on top of when the device is carried by a person in which case would read on the limitation wherein the skid plate webbing comprises of skid plate webbing straps extending along the length of the flexible body. (Chavez: FIG. 2 (30)) since Chavez already has a strap extending in the longitudinal direction of the device.)

Regarding claim 16,
Chavez discloses a stretcher as recited in claim 15 wherein at least one of the plurality of skid plate webbing straps extends beyond the body. (Chavez: FIG. 2 (30) wherein the straps extends beyond the body)

Regarding claim 19,
Chavez discloses a stretcher comprising: a flexible body (Chavez: abstract) having a … shape, (Chavez: FIG. 1 ) a first surface, and a second surface, (Chavez: FIG. 2, top and bottom surface) the … shape comprising two longer, lateral sides and two shorter, end sides; (Chavez: FIG. 2 the two end sides are shorter than the two longer lateral sides) structural webbing connected to the second surface, the structural webbing comprised of a plurality of structural webbing straps positioned in an X shape, (Chavez: FIG. 2 (22)) at least one of the plurality of structural webbing straps extending beyond the body; (Chavez: col. 4 lines 40-44 see also FIGS. 7-9 and col. 4 lines 19-26) skid plate webbing connected to the second surface (Chavez: col. 4 lines 53-55 see also FIG. 2 (24, 30)) and at least partially overlapping the structural webbing, (Chavez: FIG. 2 (24))  … one or more contact points formed where the skid plate webbing overlaps the structural webbing; (Chavez: FIG. 2 (22, 24)) at least one handle component located on each of the structural webbing straps that extend beyond the body; and at least one handle component located on each of the skid plate webbing straps that extend beyond the body. (Chavez: FIG. 2 (14) see also FIG. 7-9 as well as col. 4 lines 23-55)
Chavez does not appear to disclose a rectangular shape… the skid plate webbing comprised of a plurality of skid plate webbing straps positioned parallel to the longer, lateral sides, at least one of the plurality of skid plate webbing straps extending beyond the body;
However it has been held in In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) that the configuration of a claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant. Thus in this instant case, the shape of the stretcher is irrelevant to the operability of Chavez and changing the device to be rectangular would require small changes (rounding the corners slightly) which would only require someone with routine skill in the art. It would have been obvious for one having ordinary skill in the art to modify the device of Chavez to have a rectangular shape in order to have a stretcher device that would not have such a small curvature radius that would protrude outward toward a user carrying the stretcher. (Chavez: col.2 lines 65-67 and col. 3 lines 1-2)
Chavez discloses skid plate webbing straps. (Chavez: col. 4 lines 40-55)
It would have been obvious for one having ordinary skill in the art to substitute the straps (30) with the skid plate webbing straps discussed in col. 4 lines 40-55 as taught by Chavez for the purpose of having a structurally secure device that would be able to support a patient on top of when the device is carried by a person in which case would read on the limitation the skid plate webbing comprised of a plurality of skid plate webbing straps positioned parallel to the longer, lateral sides, at least one of the plurality of skid plate webbing straps extending beyond the body; (Chavez: FIG. 2 (30)) since Chavez already has a strap positioned parallel to the longer lateral sides.


Claims 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chavez in view of U.S. Publication No. 20110119831 issued to Rincon.

Regarding claim 18,
Chavez discloses a stretcher as in claim 10.
Chavez does not appear to disclose wherein the structural webbing and the skid plate webbing are connected by stitching at the one or more contact points.
However, Rincon discloses wherein the structural webbing and the skid plate webbing are connected by stitching at the one or more contact points. (Rincon: FIG. 6 (52a, 52b))
	It would have been obvious for one having ordinary skill in the art to modify the device of Chavez to have structural webbing  and skid plate webbing intersect at a contact point and have them stitched together as taught by Rincon, since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than additional structural support to support a heavy load in which one of ordinary skill in the art would have recognized as a predictable result.


claim 20,
Chavez discloses a stretcher as recited in claim 19.
Chavez does not appear to disclose wherein the structural webbing and the skid plate webbing are connected by stitching at the one or more contact points.
However, Rincon discloses wherein the structural webbing and the skid plate webbing are connected by stitching at the one or more contact points. (Rincon: FIG. 6 (52a, 52b))
	It would have been obvious for one having ordinary skill in the art to modify the device of Chavez to have structural webbing  and skid plate webbing intersect at a contact point and have them stitched together as taught by Rincon, since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than additional structural support to support a heavy load in which one of ordinary skill in the art would have recognized as a predictable result.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM ORTIZ whose telephone number is (303)297-4378.  The examiner can normally be reached on Monday - Friday 7:30 am-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.C.O./Examiner, Art Unit 3673                                                                                                                                                                                                        
/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
5/17/2021